              Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 1 of 13 Page ID #:1
                          ~~~~
                                 ~~ ~ ~ ~
                                       ~~~~ o~ ~~~~~~v► D
     ., ~ ,~ ~                                            7 STr i~ Cow v~ ~ C~~n ~ ~,~ ~ ~r~ ~ ~.
 ~ ~~~`" ~~o d             ~     `~'D►s                                            .rte,~y.~
                                               ~~~ ~ G~e ~-c~ ~ ~l~c ~K ~ +~ ~ Gti~~
'~ ~, ~ € ~° ~ ~ --                            zS~ ~- ~.~-~,~~~ ST~~~ Cis ~-Y,~~s , e~ ado iZ
~,~ ~ d ~ ~                                              F~e6r~rY ~j , ~~o~?o
    ~ •~ ~ ~ ~ --- ~,¢U~2,u~ ~Y u - S - s ~''~m.,e C~urn —.                     ~            _          ~---~
                                                          ~~                   e a~ Sv ~i c~.l~C~ vh yY~:y~
~ ~ t--          ti   YOUNG YIL J0, KUM PIAM LEE.
~'     ~ ~ ~ KRYSTOF ZAWADZKI, Hui CHyr~ ~ p                   I WOULD LIKE PROPOSE TO REVIEWS
 d ~
   • ~ ~, ~~'               PETITIONERS                         UI3DER 42 USC 19$~3«~=~, CIVIL RIGHTS ACTION
w k~
    ~~ ~~ V.R                  ~ ^ O _ ~ ~ ~ ~_~~ f~` CHIEF JUSTICE: JOFIP] ROBERTS UNDER DUE
o         ►~.,
               ~            ~j    C..                      ~ ~,I~~X PROCESS EQUAL RIGHTS NO DISCRIMINATES
~ ~ ` SIX UNKNOWN NAPS AGENTS OR                                MENTAL DAMAGES OR ILLEGAL FOR PRICE OR
~„
1 ~ ~~              NLR. PRESIDENT OF THE UNITED STATES         tdATI0i7AL ORIGIN THE WRIT OF CERTIORARI
~ qF v               DONALD TRUMP AND DEP HUD, PROLAND                                                °~"'~~
~ !—                                                            THE WRIT OF ATTACHMENT GARNISHMEPIT OF D~~~,p`~
S                   MANAGE*1ENT AND   MAYOR MR. ERIC GARCETI                                                ~
~                                                               A:40Ut~T OF DAMAGES IS ONE HUNDRED MILLIOPIS
       ~            CITY OF LOS ANGELES CALIFORNIA AND          DOLLARS TO YOUNG YIL J0, KUM NAM LEE,
  ~    r`            PP.ESBYTERIAN WILSHIRE CHURCH             KRYSTOF ZAWARDZKI FOR EACH BECAUSE WE HAD
  p~  ~                          RESPONDENTS
  S~ ~ v           `~                                               APPLIED LOW Ii1COMQOR SECTION 8 FOR AID
  ~~ ~                  a' e~G'~Sl ~ ~~ z~~ ~~~I~                   APpARTMENT BUT DELAYED :d0 EQUAL RIGHTS VIOL
  ~ ~~                                                                                                          —
     ~           ATIONS BY LAW BY JURY TAX PAYERS                   50% LOS ANGELS 50% SEOUL KOREA
          N                                                                    ~

  :
  } ~
~ ~ ~' ~
                                 PRO SE        CLAIr1   BY   YOUNG YIL JU X19345, KUM NAM LEE, KRYSTOF ZAWAD Twr
                  ZKI FOR TAX PAYER OF EACH, ~R FOR EACH AMOUi1T OF SAME
                                                                                                 --/                          Y
                                                                                        ~b ~ R~p~l,((~d :~ eZ0 ~9

     5 N        cc,     DEPARTMENT OF HUD                              ~ wr~'(S °~ ~I-eGT~       ~~ ~r~ ?~
.~ ~ ~' .~      300 N LOS AidGELES ST 014054                      YOUNG YIL JO 2629 W 8TH ST~1301
                                                                                                   r ~~rl2~l
~ ~ ~ ~ ~ LOS ANGELES CA 90012                                    LOS A2~GELES CA 90057 AND
   ~~ ~ ~ ~              213-894-80000                                                          ~T~~^h+l~nai~~✓j ~,
      ~ ~d ~.                                                     kum nam lee 213-909-5927    ~ ~ F°►" ~~✓~'•,~iuq,l
    ~~     ~U pPROLA,'VD r1ANAGEM~NT ~                                                                 hip
      ~+ i' ~ 2510 iJ 7TH STREET                                  5155 ?1ARATHON ST APT X1106        P ~~
         ~~ ~ LOS ANGELES, CA 90057                               LOS AP]GELES CA 90038-4020 AND ~~l ~o~'rl~v~
      ~    ~
           o ~~
              p      213-7II3-8175                                KRYSTOF ZAWADZKI 562-507-6716
                                                                                                          ~`~~~SS~oy/

      ~a ~`     ~dILSFiIRF. PRESBYTERIAIa CHURCH                  360i,~ OCEAII BLVD~~304             ~~~ r ~~~d `'
  ~~~           300     S [•?ASTERN AVF                                                               ~~'~ ~~;-2D1
  ~ i .,;                                                         LOI~G BEACH , CA 90802 FOk CIiI ZED; PAPERS
  ~, ~ ~,       LOS ANGELES CA 900('~i
                                   2~:
     ~~                                        ~~ SLBJECT : ADDITIOIIAL: METRO SUB~ti~AY SYSTEPf'S FEE'S OR FARE
                        DATE:
 ti ~~                                              IS 3 KINDS OF $1,750, 75~, 35~          BUT 35~ IS AGED OR         SICK
                    i9AY 13,2019
  D ~ 3
      ~            ~~ 7 µl c~ ~ ~~                  P~RSOt1S BUT TIME LIMIT IS lOAi~: TO 3PM FOR WITHOUT RUSH
  ~ ~ ~
      o        ~                                    HOURS ONLY NO TIP4E LIr1IT NO DISCPINATIOPI IS AGAIidST LAWS

                          , ~-                                       ~-       4/30/19
 U ~~          ,-r~~ 1 ~Q Lt.~~ ~E~`~>~ w~-f~i,-a-~ 7.~,-, c~~ y s 6~ ~~s E'~
                                                                           .                 l~~~r~' ~ ~ cam c~o~e-~
                  DATA: JUKE 10, 2019         ~DDITHAL OTF~EP.[dISE: T70 RESTRICTIO.~ ,d0 DISCRII~IINATIOii
 ~~~              IN THE CHURC}3 FOP. FOOD PA~rdTRY SEP.VICE BUT NO INTERFERIt]G FOR EXCHANGE HABITUAL
 CLZ~G~C,~~
                      FOR PRIVATE    ~'~S~S, `YID u'~"~y ~~~~~~~T ~ p~o~ ca yDf~m(~ /~fe7~l S~~ 6~dG~~~
                  Case
                   ~b 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 2 of 13 Page ID #:2


     ~
     ~... ~~'                                  ~.t .S ~i~Tr~Cr[ Go~r`~~ C~rn~T~1 C~~ ,~-c~V~Jc~
           ~~
            d
                                          ~~ce of -c~~ ~I~e ~~~ '~ F{ v~ ~1~ ~~ i
                                                                                ~ ~5..~
     a ~ ~~                               Z.~S ~. Z~PI~-~ S~-(" ~ ~ ~, C.bs ~r-~r.e ~,~5, e~-}- g n o IZ
     S     ~ ~~
     o ~' ~ ~
          ~ ~~                                                                   ~b °~o         ~~u k-.,d mss;s-r ~-~,-
     ~~ ~ ~                                                                               - c'o„s~~~ dal            ~-' ~er~,ed --
          ~    ~~ YOUNG YIL JO
                                                                           I WOULD LIKE PROPOSE TO REVIEtia
~ o~ , ~ KUM NAM LEE~K~r-~/Stogy 7.a,Wt d2Ki
fi ~                                                            ~          UNDER 42 USC 1983 A                    CIVIL RIGHT
~ ~ ~       PETITIONERS
                                                                           ACTION CHIEF JUSTICE: JOHN ROBERTS
~~~ ~
    ~                 v.
                                                                           UNDER DUE PROCESS EQUAL RIGHTS
                      SIX UNKNOWN NAMES AGENTS
                                                                                 NO DISCRIMINATION
           ~.         OR MR. PRESIDENT OF THE
           `
           r O
                                                                          MENTAL DAMAGES OR ILLEGAL FOR PRICE
            d
                      UNITED STATES DONALD TRUMP
                                                                          OR NATIONAL ORIGIN
           b          AND DPT HUD, PROLAND MANAGEMENT
          ti                                                                 A     WRIT OF CERTIORARI
                      ~,~,~ le5~~~~,~A- . M~Yo ~' JoF~. ~ ric ~at~cQ~i
                               RESPONDENTS
                                                                        A WRIT OF ATTACHMENT GARNISHMENT OF
                                                                 S`o~o rxolitGed
            AMOUNT OF DOGES IS ONE HUNDRED MILLIONS DOLLARS TO YOUI~jG YIL JO
   ~ ~~
                                           ~~~ rya~,1~~., Kr'fSio j- Zo~w~.dz ~~ ~ dF-~H
        }-' BECAUSE I HAD BEEN APPLIED LOW INCOME OR SECTION 8 FOR AID APPARTMENT
 -
~ ~ ~-:
        ~
            BUT DELAYED NO EQUAL RIGHT VIOLATION BY LAW BY JURY TAX PAYER
~ ~~ ~
~~~~
  ~ '~ ~                        ~~,UlQI,I~ ~ ~ U ,S , 5~~1"~~ Co~~                        50~ LOS           ANGELES

s ~ ~~                                                        ~~~ ~ ~                     50 $ SEOUL KOREA
   "
   ~ °           s
                           A    PRO SE           A   CLAIM BY YOU                YIL JO        #9345
oF ~
`  ~ ~           C
                      cc; DEPARTMENT OF HUD
                                                                              2629 W         8TH STREET #301
n ~~ ~
                      300 N LOS ANGELES ST # 4054
     ~~                                                                     LOS ANGELES            CA          90057
~~ ~-~
~ ~~ ~
                      LOS ANGELES, CA 90012
                                                                              AND KUI~'1 NAM LEE 213 909- 5 9 2 7
                               213-834-8000
~    ~'   ~~     ~.                                                         5155 MARATHON ST APT ~ 1G6
,p, ~ ~ -~             PROLP.ND      NIANAGEr1ENT
                                                                            LGS ANGELES CA (90038--4020
~
'`             ~~ 2510 ~~~        7TH STREET
 N        ~~~
~ ~5 `^~ ~ LOS ANGELES, CA 90057                                            3b ~ w ,~c.~r~ ~ d U W~30[~.
m~ ~ ~
   ~ ~ ~0
         ~     213-783-8175
           `L v
~         ~~ ~
          ~~ ~ DATE                            5+~bjeC~~ ~ /~c~d ,Tor~~: /ti STt-0 S~~wri~~ 5 Y s ~~n''
~ ~~             a                             `
                                                                                                      s   ~~e e< ~ r ~~ re r s 3 Kr ~~s ~~ ~
                                               ~ (.~5 c~ . 1SQ . ?S~ ~c;t 3S~ ~S ak~2~ ~t-
     ~ ~I~~  ,~
         F~ •3 ~-~
                                                                                                  SiC~
                                               r a ~M Tr. 3 ~'~i ~r w~-ti~caf R~S~ Hea~So~rly he Z,hie
                                                                                                          ~'~6~1~~5 8u~' 7,~,-its Lime~ rc,

                                               ~                                                       LJ~nR" h~ des
~
~ ~~~ J,q                                        r~~~~~a,-, ~~~.~,s-7 L~~s ~/3c~;~                         t
                        Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 3 of 13 Page ID #:3




                                                                                                                                              ,L!;ti1~~~+P~~
                                                                                                               °~' Li~.`~Ywl
                                                                                     Stc.i~l~ ~i~'[rlcT (o~v'(                                ;~ . g~~~
                                                                 l~Mii~ c~                                        , MAwt a
                                                                                                                   : t{~+                                                    i.~~~~.e•
                                                                  o~-f.~ c.e .:-z„~ C I~Y          K, se~+►.Y ;wads
                                                                                                     /qui~uS-t 31, 7i-ot'~-

                                                                                                                                                             ---~.                  SU~"FlCE_~_
                "
                                                       _-~~_
                                                                              _.
                                                                                     1Aw~kY ~l4SC ~~
                                                                                                     ~;   t~r~4 r,Skr{~wtt~n `"_
    ' -..~
                              MtISs1 '~'U
                    ~C~-tlb Mk
                                                                                                                                              '1rw'~'                 ___.. ...- ._,
                                                                                                                          ~. a`~                            ~_...~_--
                                                                                                            ~Tr -c~c~~
                                                                    __ _         _    b~jfrtd.ral.lr'~I,•w                              r~T 4th t k•~ dty ~
                                                                                                                brP{4,4'[ItN1tit~~*„yty
                _ ._.~ _—~_.__._ ~~._
           _ ~. v
                                                            —.-            '..        C~1+t~ lt~S'C~GC C ~.M+~~                                                     Ito ~oit•~„{
                                                                                                                                {-'•i; o~ ~~.:~c e
                                                                                                             ~y p~oticiuy ~ ice                                         . _ .
                                                                                 _ Li~.ty Uu~t prac,ecs ~ b$ s.~.f.~',~u?ri►iL'~!~_~.~wr~.2!'~~t.ect~ay. _~
                                                 -s~►E                                                     ,~.~
                 o a +vtt ptrc c ~ dtMT ~F                           _ _..-- ... _.A~~~13C1.~.~~
                                     il~tr~kole.a.~                                                                              vw~d~.a.4r~rt. __- _ _ _.
         . ... i l~.~ Sd~.,'~ L~t  l                         -_                                      ~~r,r~A_~•w.r~~ui~..ea                                      tit9Mun.QN~
               I                    e~ip~.~~~r1                                    _yZ~ antld
                                                                           .. _... . _. a                                         ~wrar► 20 a +~r~t ~G- ?;~~w.e•
                                        _. _ ._. . . ~.. _ .. _ _, _                                                Yw~e.~.~ w. o ~,:~Z     ~F- (,e~
         . . - ~_ ~ _.,..-   .~_.. ~_                                                       e~'t~'fc~+ ~ur ►, wry^«
                                                                                                                                                                                         ~~.   _. .-..-....~
                                                                                                                                                               ~--. _._...... .:.~..~..-
                                                                                                                                            ~.~ .~...-..~ .`._
                                                                                                                       ~.~~~.~_,. ... ~
                                                                                                     ._.._.~ _.ter...-
                                                     '~_.._.~........_~...
                                                                           ~_.~._..._...._.~                                                                  'y~,?rt'~~h ._.
                1.~__._~..,_r.
                               ~.. ~. ~~..,.._'. _...
                                                                                                            ~             4+rI~cat"lCL~'S!~►'!..'~~°Y".l'1^~~
    . .._..
                                                                     .r1~ :t~~ .~,h tSle ~,nt.s.. ~y4 y
                                                             '~4;lLS                                                                                           d`^~9~~._....
                                     fins:P~it~fbbb-~.r:P?                                                            ~~ti'i~~iw."t4 r~- ~wruv~usr~~iM!
_                    .....,._._.__ _                                   d+   .re ~'~  ~.~  h4►siGoftfawt.~S~s.
                                            'itLT.~~k~f~v~L~
                                                                t~. .w
                                                                                                                                              Y    p e _ o+s.A. ,     '~,tis _ _
.. . _ ..
                    hQ.f^.`.~~~'P.~~
                                                                                                             a~~ ii~ ht~!!~r.0~e f awe !!bc~ ~„
                                                                                      <  5ee.~          ..~3
                                                           ~+u~+m,~~ . ~                                                                 d ~t+~,K~r~t~ ~ilSr~~f.'~'~°3~_`
._ _ _              ~Sd~,rck,e 3 wr.dSnr,+~,tS.~es&~                                                                     ~~$   t~k ~~.
                                                                                                        br3~t—~'`+t`S ~5
                                                            IuS~+:nGC~., tsriwv~Sls=~.-F~S~l
_                   lto wc'f,~.eiS T.[t~~~sh+
                                              xT; o                                            ve~.s~►s=ay r~ t~►.~1. ~o~~
                                                           o'1 ~a x~t   ,.~.bt~ty~~c r,cse~l
                                                                      .'.
                                       ~e *+~4~eth ~*
                    1ollJu~xt~.4~ ~ 't~                                                              df~.~t`d~~SS ~--
  _.~.~~s~sf~nQ                                              ]~~ ~+  ~'_   +     ~'yrsk~r~►~tPltxc►
                                                         '~,
                                             ~~►.st~kt~-                                                              ~~kle
                                                                                    e~~._ e ~ tx 1.~ ~.d
                                      ~~o
           ~~#~[~~tr.?''s.s.~~~'~.1~+'.~~~tP
_.____.._~
                           l~.~1           ..4~       P d~b.~~r~~~~                                                     c/b~
                                                                                                                  t,+~r~dd~~rM:
.._._. __ _ ~~c~..4~~~Nd.~~    v~ cf,~'~s~Prw~{a.,~ [•+..rwi
                                                             G[d Aa   ~
                                                                    1'1 fi.4 t ~k~~1ral.ia~,ar'N
                                                                                                ,YUT.t?t {.t~'I~c
                                                                                                                           . (•ra._.
                                                 '•~t ~0~7~ ~~-rs~.y,1                                                                                                               {,~'1~2H
                                                                                                                                                     h31R A_~[~~w
_ _~..              Lf~iat             '~.
                                                                                                                -         Ac[~t1 etaF-K 'Yio'5~.1~tV
                                                 'kIv COV
                                                                    ~(,y~ S~tvulGf i^•+ w+lcldS~tP.e                                                                      I~M!~QMo~la4~
     _.".           .L.I~l~~{HL~IymO
                                     Y~.CY
                                                                                                          : ~'i=                              1b1+a1~"ikY11~Sh1~M.~~'
                                                                                             _7-'Y~eG.~~~^
                                                                          ~+.~_„~L•S~:rta~~. T
                 6 xt~a~             ~S-~.v~     ~,~a~t.'T~ l~,tl j.~+ttr
    __._.. _...~.,1~
                                                                                                                      r.Jt~~~{ t„ ~t ~t~~tt'► '~+fit its rMv.~+~+~
                                                                                                                                                                ~~la~(~ -
__.~~_                     CT.K~„~ u~t            ~~ ~                                  ;                   ~~   ut~ud f~i+~ ~
                                                                                                               ''Y                                     wvl 7W F~~  +J
                        rN                 7sC.V
                                               .n   u                                        ~.1 '.l~tYl:k~
                                                                                               sY snt'~ FEW                    y.3.rt 7t~r~rYw+$L 4st~
                        ~?,    Sr~ccS ~~.4a
                                         -                                                    .'.~'~f?n~a+~w.4~''^'"a~               _..~,"~i`.+~5~"~T:.~~'_i~.._
                                                                                                                              y~'~0 .~,
                                         -   -                                    .          }
                                                                                         ^...t                                                          Kc~tct.~3
                                                      l~
                    ., auzl,~rsbtd„Q~'o..~tr ?1 rsarwb w~[cb
                                                                ~e         u~ a.~                                                  .+rK~u.►r3w:ar.~w
     _~.S~S~.c a.r+                                                                     T~d       a{; na~
                                                                                                      r.__   dtrtryya wT~,v~'Fi~
   _
                                                          ._~c•~
                                                       ...Kb~ .~.L        ~      ,
                                                                      _._ ~~"~r~t•
                                                                    , C4T
                                                                 ubI~               7.e
                                                                                   0.     ._.~.__
               .__.ti5_._     ._. ►z,Ste~Ca
                        ..__~u~e~P                 ~_o~?
                                            ._1._wS~                                                                    *`~.ArD,~t►~8.~lC..'w~I
                                                                                                                                                  ll? 4?~l,+Sd~' s.
- - — 'h~~4tl a~~                                                        ~~wn          s~r~;++.~      ~Ll '[.~ i.d~ ~nt
                                                                         CNyr..        a~~o~+
                                                  _~..f'.^_s_~.L'3.~_~ssk:                                                                      Ltwt,~aw~tettt~
           `Y~t~.,~.~J.,td 1' t~' dt{4~(~Y~?'~Y~                                                     !~T~V.t aYsL~±
                                                                                                                    ar~~. c.Y~t~~Si~1'!,~i°~J.w,
    -- -                                                     t.-$l~{h y5.3'~QY3'.~!..°~_ s.~ R`~ .15
                                      ~.~+~v~~~ko(a7~~RS                                                                                  lCt~4.~b~ ~4~~+R Ca.r
    -  - - ~~)'~+.~?~+ ~~~KI, t~'h                                                        ~r ~~wYe,;jrsCLYAu+g
                                                                                                                     wTt:vt +~w~e~ie.
                                                                                        d        lj ~
                                                                     te Ua71 Yr»_ed~ Fr+ off-Yyt                                                                             wyti°~~~~,
                                       .~'iF~+v~~ui+1~sv~wtl~,Ga                                                                                         ~1~~ F~~~c~S ~~~n+~
                    -.~ ~
                                                                                                           .._ ujL    ~     utSTYc.1~c~; r+oZf~(e~~ L.Yv
                                                                                ~:t~~l'D~.;tvL~l~
                                                         ~SFfm~.,,d'++~~;YJ~,ul
                    _+°t-~u1u~,4~     d5tat~_~'~,w~~'•~t,                                                                                                    -        -
                                                                                                               cTc~~
                                                            ~'C             4 ~kC ,4:.Q ~  ~~Sck"~~a t.,4-trti
                                             3 ~ ~o'~ U~^ ~       ~a( c'.j~
                      ' i.ur~3oF Y~wr~ 4~v~x
                                                                                          ._
                                                                  .__                                                                                      _        ,
                      t             -        --  _                                                                 -         ~fvv 4k,tigAi,t~z.~f__
                            __
                                                            !*~  ~a~ _!~   ~;c zt~ er~  :aw  SSS.e-Lj< t 2 b~i o~
                                             cS"IA~N~I~~
-                   _ ~~.~ya'i'd_v~ h`~uS~                                                                      ~__                 _      ~ _ _ .. _          -
                                                                                      ~r_~r-~~u~y~~ ~~iu~
                                                             _ _ _. ~~~_ nAYK~_                                                    t~ ~!'utreSS~d ~j - _ __    _ ._
                       ~                                                                                                    knrw ~''
                                                                                                   _a^va~~1~!~ri~ %~y,s51__
                                                          La.,.J           I-~n LctiS+~ 41"Ti;:c ~a,>}-~L                                                                                      UHiFsV1s
                     r kM
                       ._ ~        t~T Y'ajt,u~l~w.l. ~ ~
                              '[~Y___
                          I^~+__                                                                                                            ~~pSSio"'] a"'r`°~~~.L"ag~`~7~_
                                                                                                                                                                            ~
                                                                                                    ~~~42u"C2        A,.-c ~~ Q,.i.'~s{~ ~c °
                                                                           Dlc-~►}(cr5~l~Q._~~✓~2le                                                                                                       .
                                          ~il~         ,~{0~5 i$~jA1                                                                                  ±~ll~_t`*?,••A~
                      E~_~ri'L°da>~7?'C'~                                                                                       ~u~ IBS ~uL3~^_Ctv?~
    __
                                                                    to_ Uw~ ytr 3hi ~ k~u ~~~S~~,n.~a~ Ic'~t~rr~.,~~~ Cui!Il^,~
                                                             ~rr~tM
                     ; ti t:,c       vfj,~r-,BMSN~,~s C~r.,r                                                              Vtc   ir~~.~~~
                                                                                                                                         ?~o f-~1ru ~v_~lc S~.~Y
                                                                                                                                                       l?r
          __                _. ~~.                                                                     i:~~,µ        B'~ rt~ tta,g "~~'11~ _
                                                                           .d Tv p~~w!^~, i'S^'~`( ~~M
                        u i~e~Z t~ ~u      i
                                         iTy ip  Ca t.,~~;t "fo ~~"i-u~                                                                                                                  --
               ..     {_                                                                                                             _. -
                                                          C~     t'G✓ `Y1d+J
                         ~1~,E ~l~,s'„QV !no^,6 la✓ ~a~i
               Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 4 of 13 Page ID #:4


                                                                                                                   ~~ ~+FrT
                                                                                                             Tr~~ l.~i~~~~~
    A,~+ ~r.~:~ Sw H

    p ~`,~~ -~ ~ ~ L 6 i o a t                                ~vvtlQi~+y~~r~, ~~j~                               ~~i
             Iry s~                               Z c~~r !~`1~~e r Pt~p►se R~W,~,~
                                                Under 42 i+se !48~ a civ~i rights ~tio~ own solely ~~,~,C
                                                                                                                   y           s
     ~4-r+~1r+C~ Su i~                           with a wriit of summons and s complaint by fad~etal or the tsw b~~~
                A petitioner                     ~~~~' Just;e~ lcc~ Rnberis aa~d Attorney Ge        l F.~ic Hot~du ~dec d~ pro
    v.                                          cc~+oqual rights ea l~e~ic pass ~a resoluiio~ a pie~ea irywry        e~ to rc~t~ess
   fix unknown names agents                     regnirodsttain+ed c~ntiim~d a pdi6on far a writ of cxrtimari end                 of a
   Q:I►1 t president of the                    rewicw of h~ cc~nvictsnn and a               a decis~olt a rccaver on •~     ry persi
   (,~nit~d Stairs Bacack (~bama               ~t insist fim~1~► fnriujurY '~u~ his ~ doff'                            ~Nnvca~~`
              ~~~                                            7~~~               ''ter       ~ ~s7~~ ~~, ~r~s~s
      DR ~~~c~ '~t'~y►'~                     '         Piz damegzs pr
                                                                             ~'
                                                                            rga~ dis~rimiaatiom inclade~ricc i~Y jury ~ri~l
          MR ~ P~! s~ d<tir'~~ ~t . S         entering q           1l~w~               ~ ~..~ ~ I       , i ~., ~ 6~
      Ate edopte~d in full a proper a writ of                        a petition ~Qc rocot~sider a foreign ~atc an ~ppiieatior~ by
    ,party to a de~etmiaat~on ~aturalizde a ma~amable nmowti total real tQ rodress a Prampi paY in fuU wvithin ~ daY~ ICY
  duties io a m~+c any rig}►ts tt~ swe or nay vonviction vietitns injury to sue to ~s ~equ~red a writ of a             meat ,germ
  Shmsa~t an owt~eiahip ar~nut~i of           e~ is five millions do8ers end g~vs one bua~rod milli~s cblla~s ~o
        x~►ytr.' ~,t~ ~ ,~ ~~.(9 ~'~       +~or~T I~os+t is ~u bank~ar► cgt~ih' P~~r ~ fuli w~8tin ten days
 fora         oni~ned~o~n ~ rnarion to         a judgment of his oonvic~iarn ouod a ~ernande~d nne tv~,~s trrasury rio~el
 ~r a won a ~l~od by su~rar~e a~mrt of the u~dts+d st~t~ or Mr, ~deut flf tt~e ~itod s~tcs Barac~c
  c~bama                                      a bill of          o~ ~uarant~ a right iu~ wnionIam inj~d tQ ~d~s raquirad
 deal obt~ir~ socune e~ct r~a(i7xd attai~eed +~or~firtned ~l+ely nwn by jur3+ tri$! pf'r~c~i~t im~d~l,~ ~e disposition a sett
 j        an ~ an amend e ~mpe~~y a valid ~ai~.a petition fir rehca~ng an order a polity a Wile a qua~ifi~cation a
 -einsta~e an ind~»ty a r+~titutioaibelievte 1aan eatit}ad to r~edr~ess a fait a genuine dispute a motion f~~
                                                                                                    ~~ z~ p~-~'7~Soay
        G~           ~
              ~a3~pr; c1ai~ b~           fM~}~iv 'S y t{           ~3 7 ~o ~ ~~                          ~pro sc              rEq~ire~l
                     ~3'i~>,~L~     v~
        A claim a cnmplaiat a plainLiff~ person an individual individuals a remedy remedies his injury claim tamely a pe
  (ic on far a wait of habeas carpus a decis~om in ~ia.~eas corps a ease cases claims a k+ey sif            t once a claim fvr relief
 ,~o mars then 30 days a private a privacy right aiv~e ~affioe a cn~st~r a spoci~ mafiter isstee~ a sht»ring a ~tnea of
  -ighzs a tick a deanurrer a brief briefs a state a statute a statement in soh ,a pracee~ings a right a decision sui imr~ediat
 ~y cieEctmir,~►tiou a rights for First Fifli~ F~even#b end Fourteenth ~lime~dments ART III ZS                    £ rocuclusion t~f suit
   ~ ot~~er pr      ings oommcnr~ uncon~4itutione~l convic~iQn by vr~tn~ss perjw-y false 59.a~e                  t~~nfer presua~piion
i}o, racial discrimiriadon in gooa~ faith g~                      unnecessary delay uncoristitutioual detention toiiure an itu~oce
   ~t families in Amer~ice reside in America no depoctati~ra no attempt or conspiracy charged no alleged misconduct an
 ~npropriate a society a u..s. citizen card a release a perr~iit a s~fl'ice are active a budget each fiscal yeas a motion for
;sanel reconsider.          .~:= ~ redress required a classes actions 30 days ~eadii~e gVarantee            ~                    ~~~;:;
          ' ~ a stay by,j~y prompt jugssdiction grounds motions issues pasties pleadings amendm~n~s claim for re~~ef
;hough p;eader is entitled tQ relief            ~~do~t~ aEl others pieadirags s~rne pleadings result irg~ners all ~sarties
-use others relief rr~ay             ~~~eq~~l protection ail ath~r ame~drnenzs a party a pari;~ array mend sarr~~ r~emcdies by
~eanocratic           ~gu~ra~te~ in union PI,R~ 3 flr more 50 rt~ore antitrust i~wrs a tnoiion to amend and relief
3Y Jul' ~n imrr+ediately and irnrr~ediately release from custody             ~h~~'           ~~ 'ei~                 `~'1°~'~               I
                                                                                  A~~n~~ai~~/,o~~T             .   ~   cv~s~~uT          ~~~I
 ~ s-ie~d ~c~a lyr.~y~~red~ r-d~~ c.~-,~,.~ ~*,j~i,e~~ rhos ~s €~7
                                                                                          ~~Lr~.q•l r~ P,Z~  ~  ~
 %~I~ t.=., t~~a~ ~v~~~~.e~ f-~1 ~l~ l,nSTy~, r~.~d bDM s~.-~ h Fir                                                 ~r~' Cc, t~.%rj`~' ~~
       ~,~7or..r i -tQ ti w f ~t~rF t~~~u1 r ~nh~d,~e` r~dte~ s n ~. ~r~T ~ S~u~~~i~                                          L~urr.T~
                                               _Tu.~~j   ~x     [   ~1 ~r c~~c~5+~~~t`,~Tr.rn~ X70 v
                                                                   c~s~i~                                                                ~P
        ~i ~ .yct,~      ~   Co~ck`C ar     3
                                                                      e~                ~ v n S ~ ctLIr 3.~L`1 3 ~3 0~ f ~'►~' t-t ~9 ~.0 ~?7a~
                                                             ,~'
                                                             ~~~'     ~` ~ ~ J ~i Y
?L~-~`>'lCe~ l-P,     ~4~                  ~
                                                                                             d ~~ 0 ~~-~' S~-~-v►~~1
~r~--, ~, br+: a~ ~ ~,~'o►~(a~ =~.e~ a r~.~ ~~y~ ate, l~y~ ~v#~~.z"~~sn ca! ~{ f^ ~
                                       ~ ~ y s L ~) ~.~j , y ,~--~, H . c-,..~'u,..c~  e,-,     $ o~,r~ ~~ de p~+~l~a~4'~
r ~h;~.P c~~ii~1`~ Rd l~tti~ ~'~ SU1ti                                       u,.

art! ~~'' ~ 1i ~~,.~ + b.~C 6~~ ~~ ~ ~ ~~+.~' o~, ~e~~       #~ /'2 I C' ~ S l_' c' 4' ~ "`-~`    ~I~ ~~~ ~*F             .
                                                                                                                         G.t~,~l~;a.~,r.o
Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 5 of 13 Page ID #:5




                                                                              2tit0 ~~,r. Tf t~f ~TFE~Y
                                                                                                                      ~   ~'
                                                                                                                                          ~~d~~ ~~~T~,
                                                                                 !'~''
                                                                                     r~           ~
                                                                                                                      ;F•hi 1;~ 1                    -~—+wirwir row~u
                                                                                                                                        oz ,P        ~~ '~bY4.utty,~r J ~
                                                                                                                                        O OU1985309 OCT
                                                                                                                                                              29 2pih
                                                                                                                                       fN~~L~D FROWi ZIPCOL)E,9QA
                                                                                                                                                                       5i
                                                                                                          ~6~-~ l.1 ~ ~~. 5~ ~# 3~ J
                                                                                                          L-~        ~~ ~ ~ov~~
        Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 6 of 13 Page ID #:6




                                         Notice -Application Rejection Section E

         Dom:          1~- - ~- i                            _ ._~
                     ~v~~:_        _._                   _           r~ ~E-                 —
        aa                                _—_                        pax.
       J~           3: .— --                                         TT~iT'~':              7l 1 ~ationel Voice R,zla
       P            Wsb Site                                         Finail




      Ri~pomse required bp:           ~t -.~ —
     i3u~r: ,~U~ ~pu.~v~.y ~'~..
                             tf
     We +w~t~ld ~to'take this oPPD~ai~Y tai ihan~ you ~r yt~ur inteses~
                                                                        in dui c~u~.mt~ty. Hawevsr, we r~get to
     inform yon tb~et your ap~lit~tion has been deai~ed #m fhe reasn marke
                                                                    ~s)     d below:
    ~ 'mac applira~oa is no# coanple~e br di~gmeflts are missing
             Record of eviction, for lease vivlatio~s,firo~ any pmperiy man~g
                                                                             ad by
   0 Racard ofevic~an,'f~ ]ease vioi             ,fs+om any Pro~3'v~it~ n tie last three years
    ❑ Outmoding ha9auc,~s flvvea fio pgit~r la~dlo~
   ~ ~?udstanding b~a~sac~es nwe.~ too ~~lity provi~lars
       3+Io t3art ofire a~ropriate si~v e~sts an #fie prop~tiy
       Failure to meet tie HUll indicated e~gibility rcquireu~e~ts for the essist~a
                                                                                     tics program/pra~erty
      Fail~nre to paYn~ide ad~uua#B dncimo~nts#ion to verify tie Social Security
                                                                                    Nnmbe~ fQr a household member wbo
         oat eacarnpt fr~►m 'tho ~5'N disclosure requi~memts
  !17 ~°ailute to provide~egair~d i~fcamation reiate~d to citizenship
                                                                        or non-citi~xn eligibility
      FailisrE to meet the a~plicaat screening r$quire~eats
            C] Criminal ~i~tory
           ❑ Landtmrd History
           `~ CredrtHistory
           ~3'e regrel to rnform~~ou rhrrt}our applic~io;~ has been a'ecline~i.
                                                                                T7iis action ~:~r~s n; i,~hule cr in~;nt thr
          result of u~orn~atlon co»tair~ed in a cre~~i1 report. This rcp:r~
                                                                            iris sup~lie~;I t~
                      credit~~r0 vitler
              r_~edit pro~~~der afJdress~,
              e~edit provider address,
              I-~00- credit pr~6~ider 8(JD nrr~rrber
                                ~ ~i )~ ?~~~ ~I
              You lire r~ right to obtain a ee c•np~ of a repot bl~
                                                                       n~~.ing a N~j•itten request rD the credit prol~rder
             indicated above ~aitl~in 6tl da}°s of}'our receipt cf
                                                                   this lever. ~'ou also ha-~°e a right to dispute the ,accur
             or rorry~leteness cfcmy consarrrier r~prr~~urnished big them.                                                    acy




 - •-:ow~~
c~i.
omCRtunr
           Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 7 of 13 Page ID #:7




                                                 Notice — Appficatior; Rejecfior~ Section 8

                           Refusal to sib appropriate verification documents
                 ❑ 1►~Iisre~senr~tiflr►
             0 i~rau~
             ❑ Fai1u~ tv respond io m~nagcme~`t iflqu~ries for ad~rti
                                                                      unal inhumation
            Fair to r~p~d to managemep# inquiries whip an tf~e
                                                                          wa~tmg gist
         ~ Fa~inre to ~roVide infurrnatioa about changes to
                                                                tt~e bousebold cjr household me~r~l~ers
         C~ Lnebiliiy tt+ rr~ntact the applicant via US Mail (lexte unde~i
                                                                   rs       v~rable or reiwnedj and/or by phone (number
            d scomae~c#ed ar Chang
         ~ Inabi~nty t~ pay thafirst rr►s~nth's rent
         ❑ tuabilfiy to pay the sccuaity deposrt
         ❑ Inability to est8b~ sb ~h'lities in fibs unit
         0 {)wing prior landlords
         Q Refusal t~#'two uni# o~'ars

                     i.~.-


       If you disn~e with this de#                 n~oa, you ¢tay request a meeting to d~scu~/app~al the rejection.
       ~ppea! include:                                                                                                Reasons to


                         You believe t~ decision has been made iri eamr
                     • ~~u believe #here arse ea~n'uedin~ ~imuffistances tb~a3k
                                                                                  should be considered
                     • You ~r a m~mbca of your houar~wld is a victim ofabuse
                                                                                     ~overe~ by tie Vi~~ence A,gai~ Women Act
                        sud you ~l yovr ~tus as a victim contrsbutGs to the decisi
                                                                                         on to deny —1'ov w ;] be rrquircd to
                       r,~plete and submit~Hi~~_ ~r ~1t~b~ko ccrti~y sta'k~ns
                                                                                    as a vic~m
                     • You or a memtiea of your hous~hol~l is ~ pGrtou wit3~ a +disabi
                                                                                         lity. aid you believe a raaso~able
                                   Lion woad allow us to c~titiu~e processing tine application
                       Yaur ~uusebflld v►~a~ rejcciied bece~use ilie s~plir~tion includ
                                                                                        es someone who is a regisiererl sex offender
                       and yon wish to remove that household roea~b~

     You must make tie request to appeal the denial in writin
                                                                            g by 3~c response date
                                                                                      uudicaied above, vvhicb is
     fUurteeu (] 4) caleadar days from today's date. The
                                                             gq+aer~ageut will accent~he request in ap epually
    manner, as a reaso~aable accommodation, if ti~ere is the                                                    eff~#ive
                                                             presence of a disability. Such requests are to be
    to the propett~+managernent o ce. L'~we do not receiv                                                      submii~ed
                                                            e a wririev request from yep waiiaii, fourteen (34)
    the rejection a•i11 be considere~rl feral.                                                                   dais,

   ~.ny staff person enga~cd iri tt~e imtia3 revie~~' aril]
                                                            not be involved ir, the e{~~:.as. You m?}~ bring ~
   r-f your choice to assist you in the appeu~ meeting. You                                                    representatiti~~
                                                                 l a~~e the right to request a reasonable 3cc~msnoda
                                                                                                                       tion to:
                 -     Assisi in facilitating your request fc~r appeal
                       To assist in your participation during t};e appeal mee#i
                                                                                  ~g
  HIII)_requires that we proiide ;~~i~ with a fine] decisS
                                                           on within fve (5) Lusiness days of the meeting


                       t

,~ ~ ~                                                         Fa2tc ~~{z                                   ~evi;e~ Ili2J?;
             a
~     -
 rFnc.:4''wa..;
          Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 8 of 13 Page ID #:8




                                      Notice -- Application Rejection Secfion 8

    If you arc disabled or have di~r~fiy undecatanding English, please request flur sssistar~ce xnd we ensure that you
    are provided with rneanimg~ui acre s based on ypur individual need.

   'Your response to his ls~er does nc~t preclude voL from exerc~siag offer avenues availatale if you believe that you
   are being d~scrimi~a~ed agni~ast on tfis basis ofr~o~, cotar, religion, sex., natiana~rigin, familial status, or
   t~dirap.

   If you are disabled or have dil~culty ufldersfianding ~n$lis~. Please requ+esi:ou ass~st~sice and vre ensure that you
   are provided v~ritk~ meaningful access based on yoar individual nseds.

  (Si se d           v ~ tieaea dificu~ }aara errtende7 el iugl~s, per favor solicite ~uestra ayud~~y nos aseguramos c3e
   qua 3e             is     cces4 sigpific~ivo basado en sus ae;esidades individ~ales.)



  Sign     o~ A~eger
  cc: App~icaut Fuk




         The awnPr/spent does not discrlminnr~e on tJ~e bvsis Af~lsobili~y staotus in the admission e~ occess tn, or treatment
                                  nr emplaymeot ir;, its fede►nfly ess)stedprograms and ac7ivities.
         The person named trelvwhos been designated to mordr~aie c4mptiasce wit~i the nondiscrimination requirements
                  contofned in il~e Deportment n~Hpusing nn~ Urban DevelvpmenYs ragalotions lmp/errienting
                                         Section 504 (74 CFR, poR 8 doted June ?, 3988j.

                                  tJame ~RDL J4tJ~        f~J~NACrb+~t~~
                                 .
                                 'Adi~f E55 ~_5~0 ►-J- -7 T~1 s~RE~T
                                 ~~ty LD< ~at~L~S      Stagy= C~;                 Zip ~ D~~.~ I
                                 r e'ephone - VoiCe
                                                                                                                                     f
                                 Telephone-TT'Y           1= - 7~.~-Y1i~

     5<_ ~ Nl~iJ h'::~Cboo{, y35G.: Revrs;cr, 1_ Pcrog~aph ?-2y-r-3 & 9,fn, ~;3j~.r,;o~~cn nc~~;~~ the fequirc;~;ents to ir~c,`„nF   ~
                                 -_                                g_~
                                                         t~IZ-~rmaf~on                                                               j




    ~                                                    ~'aee~ Cf                                             :ti~l5t'1 ~3~~J]
p C-:~

  ~~_~
    m
      Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 9 of 13 Page ID #:9




  ~urlu~id Ge~rcr
  1217Q ~.~'S~+eet #~ i0C}
  Lc~s ,Angels,~A ~D17

  http:~J'~cid~a.~a~ity.c~r~ll


    ~ 1 ~.~ Stmt                        1~
 Lc~s Angeles,~.~ 90017
 Fhc~ne: ~S~)77~-121
 w ww.

 O tt t~~'            D
 3~0 N.L~         ~ Vii. #~5~
 L.~►s ~rigel~, ~~► '44~ ~
 P'~on~ ~(213~ 8~~-8fl
 w w~r.hwd.~o~


 b~ ~4 5, Sp~a~g St. ~uit~ FDA
 ~.Qs Ang~l+~s, ~A~ 9t~D1~
 Phar+~: (~fl4) 3~9-~~24
 .~~~a ~,~a ~~ _ i~,O~'g~


 3aLs~m.~.~.~~j~ if   'EL~iiC ~61A~3➢i~'``+~ .~',..   T ~. _` S~i7iS   SJS axt t+,~'a~. .~.+ ~~~~}~ i`~d~~r_i




:
~ os ~ n~;~l~s, ~fii ~d~J ~ 7
t#~or~~: ~~ ~ 3) ~~1~~~~~5
~~~w.h~dexchang~.~nfol~rogra~s~~i~F~~./

 ~~r~~~ ~~bili~a~jo~                                                                                 ~~~a ~~~~~~ g~ ~sf~~.
                                                                                                                             -C
                                                                                                                             0


                                                                                                                     '~~
                                                                                                                      ~




                                                                                                                                                  -~

                                                                                                                                                                                              ..
                                                                                                                                                                  .~.,., .r~..              ~ ~
                                                                                                                                                                                        FNTNEY BO~MES
STATE OF CALIFORNIA -HEALTH AND HUMAN SERVIC                                                RETURN SERVICE                                                   ~~                         I~.POSTA~
010 Wilshire Special Office                                                                   REQUESTED                                                                                 ~~~o~~is
2415 W 6TH 5T
                                                                                                                                                             o~
                                                                                                                                                             ~~   ~               ~•„
                                                                                                                                                                                 ~~     .7^p 90248
                                                                                                                                                                                         0~   ~~
LOS ANGELES. CA 90057-3123                                                                                                                                   as                          3007934




                                                                                                 YOUNG Y JO
                                                                                                2629 W 8TH ST APT 301
                                                                                                 LOS ANGELES, CA 90057-3874
                                                                                                                                                                                                             Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 10 of 13 Page ID #:10




                                                       Ea~t•~sr~~ ~~as~                                              Ali►~1litii.;~,.rl~il~l~i~~~li~i,~,~~li~►a+i~+ir~~l~lini~~~~~ii~t
                                                                 .:,r_ v                                                           .,~f
                                                                                                                                   "`~+~,t,~~ r        ,..
                                                                                     1 :.; ~Fk
                                  ,.. , . x..r..~.,..N-., -{.~-HK„w.:w.z~r„o-acx.n.i+w~~r~',.  r_.~',w   .x i-,r-~                                           -        ~:~y~,_                           ..
                Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 11 of 13 Page ID #:11
     STATE OF CALIFORNIA -HEALTH AND HUMAN SERVICES AGENCY                                    CALIFORNIA DEPARTMENT OF SOCIAL SERVICES
     010 Wilshire Special Office
     2415 W 6TH ST
     LOS ANGELES,CA 90057-3123
                                                                                               Date: 08/01/2019
                                                                                              Case Name: YOUNG JO
                                                                                              Case Number: LA15530
                                                                                              Worker Name: Grisel Esquivel

   REQUEST FOR VERIFICATION FORM                                                              Worker ID: 19DP101 W3A
                                                                                              Worker Phone Number: (213)336-2203
                                                                                              Customer ID: 401-076-5827



               010 Wilshire Special Office
                2415 W 6TH ST                                                                   YOUNG Y JO

                LOS ANGELES, CA 90057-3123                                                      2629 W 8TH ST APT 301
                                                                                                LOS ANGELES, CA 90057-3874



  You have asked for:          ~ CaIWORKs(CW)                  ~ Refugee Cash Assistance(RCA)                 ~ CalFresh (CF)            ~ Medi-Cal(MC)
       General Relief(GR/GA)             ~ Cash Assistance For Immigrants (CAPI)
       You have an appointment on                         21                                 to see an Eligibility Worker at:

                                                                        District Name and Address

                                                                          010 Wilshire Special Office
                                                                             2415 W 6TH ST
                                                                       LOS ANGELES, CA 90057-3123

      We need proof from you to see if you can get(or keep getting) cash aid or other benefits. We
                                                                                                   have listed the information we need below.
 We will not deny or end your benefits as long as you try to get the proof and tell us if you are having
                                                                                                         problems.

    Due Date             Item #                     Item                              Person                  Program           Check (~)the box that applies to
                                                                                                                                             you
 08/12/2019          1    -         Social Security Income                  Young Jo                         ~ CW               ~ I don't have the proof
 08/12/2019          2              ID                                      Hui Jo
                     3              Citizenship vertication                                                                       I tried but can't get the proof
                                                                            Hui Jo
                     4              SSN vefifiCetion                        Hui JO                                 RCA          ~ I know somebody who can verify this
                                                                                                                                  information
                                                                                                                   CF           Q ~ have filled out the Release form to get
                                                                                                                                  help
                                                                                                                   MC

                                                                                                                   GR/GA

                                                                                                                   CAPI




We have listed types of proof on the back of this form. Sometimes we can accept other proof.
                                                                                             hall the county i~ you have questions on whether another type of
proof you have will be acceptable.

Tell your worker or calf the county if you are having problems getting the proof. We can help you
                                                                                                  try to get the proof
     • Give us whatever proof you do have.
     • Check the box that applies to you for what you can't gel, and turn this form in or calf the county
                                                                                                           before the date the proof is due.
     • If you need the county to help get the proof, fill out the "Authorization for Release of Information"
                                                                                                             form and return it to the county.
     • For CaIWORKs only: If there is a cost to get the proof, the county can pay the fee for you
       If proof does not exist, you may be able to sign a sworn statement instead. (A sworn statement is
                                                                                                         only allowed for certain types of proof )
     • For CalFresh only: tf you cannot get proof someone outside of your household who
                                                                                                knows the information (collateral contact) may be contacted by the
        county. (A collateral contact is only allowed for certain types of proof]
If we do not get the proof or hear from you by the due dates listed above, we may have
                                                                                              to deny, lower, or stop your benefits.
You can get a receipt or confirmation for any documents you turn in to us. For your records.
                                                                                             keep a copy of this form and any proof you mail us


CW 22G0(02114) REQUIRED FORh1 -SUBSTITUTES PERMITTED
 Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 12 of 13 Page ID #:12




                       Notice ofIntent to Enter Dwelling Unit
                                        December 28, 2019

 To: YOUNG YIL JO
      2629 W8TN ST #301
      LOS ANGELES, CA 90057



THIS NOTICE is to inform you that on Dec 2831,2019, between the hours ofapproximately
9:OOAM and 6:OOPM,the manager and workers are expected to enter unit #301 for the following
reasons:
   • To repair a bathtub leak
   • To replace a bathroom wall.

Please remove your belongings from the bathroom and make sure there is free space for the
work. You will not be able to use the water in the bathtub while we aze making the repairs. We
expect the repairs to take two or three days to complete. We will do our best to make the repairs
as quickly as possible.

We regret any inconvenience this may cause you, If you would like to learn more about what will
be done and how it will impact you personally, please contact me or at the manager's office.

Thank you for your cooperation.

Sincerely




                                                    a~~ ~J s h~~ S~«,-~ ~ r H ~,v~,~ io~ ~i ~c~~l
                                                   ~'~~ ~~        r~-~~..Q ~'a v7r~i , ~~ u
                                                                                            t~
                                                                                             ~r-~a-,,~~,
                                                              i
                                                  ~ ~~ s~ ry




                               GLS PROPERTY Inc.
                                                                                                                                                              ~,                   ,a,
                                                                                                                                                              rr~1 Mrr
Case 2:20-cv-01377-GW-KS Document 1 Filed 02/11/20 Page 13 of 13 Page ID #:13




                                                                                                                                                              ~s~s~ ~s~s~ ~ _.      ~~A
                                                                                                                                            F OREVER / USFl   ~~A              -
                                                                                                                                                              ~~ ~~
                                                                                ~i..s-c~.~~~,~~} ~ l I C~                                                      F OREVER~US.A             FOREVER~USA
                                                                                                                                      wti ~, G~~~~,~ r;,~~..
                                                                                                            ~t~~~~ =~r.~. ~~s-r~icT ~cau~
                                                                                                                                       (.~S ~-rn~ ~~~~~, Pi~ ~' ~.a 7~
                                                                                                               ~... ,                  ., , ~ /. ,
                                                                                                                                       'r
